Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Applicant’s arguments, filed June 22, 2022, have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham (U.S. Patent Pub. No. 2020/0059458).

Regarding claims 1, 9, and 17, Abraham teaches a method of data center management over a power plane, the method comprising: coupling, via a plurality of power planes, a management hub to a server (paragraph 0025); and transferring, via the plurality of power planes, data between the management hub and the server (paragraph 0027).
Regarding claims 3, 11, and 19, Abraham teaches further comprising: receiving, by the management hub, in response to coupling the management hub to the server, a certificate from the server; and authenticating, based on the certificate, the server (paragraph 0058).

Regarding claims 5 and 13, Abraham teaches further comprising encrypting, based on the certificate, a portion of the data for transfer to the server (paragraph 0058).

Regarding claims 6 and 14, Abraham teaches wherein transferring the data between the management hub and the server comprises determining to transfer the data via the plurality of power planes instead of via another network (paragraph 0045).

Regarding claims 7 and 15, Abraham teaches wherein determining to transfer the data via the plurality of power planes is based on a type of data or a size of data (paragraph 0084).

Regarding claims 8 and 16, Abraham teaches wherein transferring, via the plurality of power planes, data between the management hub and the server comprises: transferring the data via a first power plane of the plurality of power planes; and wherein one or more second power planes of the plurality of power planes are redundant links (paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. Patent Pub. No. 2020/0059458) in view of Zimmer et al. (U.S. Patent Pub. No. 2006/0230165).

Regarding claims 2, 10, and 18, Abraham teaches wherein the server comprises a plurality of power supplies (paragraph 0025).
Abraham does not teach wherein coupling the management hub to the server comprises coupling, via the plurality of power planes, the management hub to the plurality of power supplies of the server, wherein the power planes are configured to deliver power to the plurality of power supplies.
Zimmer et al. teaches wherein coupling the management hub to the server comprises coupling, via the plurality of power planes, the management hub to the plurality of power supplies of the server, wherein the power planes are configured to deliver power to the plurality of power supplies (paragraph 0049).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the power planes delivering power to the plurality of power supplies, as taught by Zimmer et al., with the method of Abraham.  It would have been obvious for such modifications because a power plane is meant to supply a steady supply of voltage to a board in order that all circuits have access to power.
Regarding claims 4, 12, and 20, Abraham teaches all the limitations of claims 1, 9, and 17, above.  However, Abraham does not teach wherein the certificate is one of a plurality of certificates for the server, each certificate corresponding to a power supply of a plurality of power supplies for the server.
Zimmer et al. teaches wherein the certificate is one of a plurality of certificates for the server, each certificate corresponding to a power supply of a plurality of power supplies for the server (paragraph 0031).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the certificate corresponding to the power supply, as taught by Zimmer et al., with the method of Abraham  It would have been obvious for such modifications because the certificate comprises a public key which can be used for authentication and encryption of the device in which it is installed.

Response to Arguments
Applicant argues that Abraham does not teach “coupling, via a plurality of power planes, a management hub to a server, wherein the plurality of power planes are configured to deliver power to the management hub and the server.”
Examiner disagrees.  The language of the power planes delivering power is in the amended part of claim 2.  This limitation has been shown in Zimmer et al. at paragraph 0049.  Abraham does teach redundant power supplies (paragraph 0025) as part of the data center to provide power to the servers and other equipment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433